UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1818


In re:   SHAHEEN CABBAGESTALK,

                      Petitioner.



                            No. 15-1883


In re:   SHAHEEN CABBAGESTALK,

                      Petitioner.




                On Petitions for Writ of Mandamus.
                      (No. 5:14-cv-03771-RMG)


Submitted:   December 17, 2015            Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Shaheen Cabbagestalk, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shaheen    Cabbagestalk       petitions      for    a    writ   of   mandamus

seeking an order directing his immediate release from custody

after a state conviction for armed robbery.                      We conclude that

Cabbagestalk is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.                Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).             Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).       Mandamus may not be used as a substitute for appeal.                    In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

Further, this court does not have jurisdiction to grant mandamus

relief    against    state     officials,       Gurley    v.   Superior     Court    of

Mecklenburg Cty., 411 F.2d 586, 587 (4th Cir. 1969), and does

not have jurisdiction to review final state court orders, Dist.

of   Columbia     Court   of   Appeals     v.    Feldman,      460   U.S.   462,    482

(1983).

       The relief sought by Cabbagestalk is not available by way

of mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petitions and amended petition for

writ    of    mandamus.        We   deny   all     of    Cabbagestalk’s      pending

motions.       We dispense with oral argument because the facts and

                                           2
legal    contentions    are   adequately   presented    in     the   materials

before   this   court   and   argument   would   not   aid    the    decisional

process.



                                                             PETITIONS DENIED




                                     3